SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 23, 2007 NEWALLIANCE BANCSHARES, INC. (Exact name of registrant as specified in its charter) DELAWARE 1-32007 52-2407114 (State or other jurisdiction of (Commission File Number) (I.R.S. employer incorporation or organization) identification number) 195 Church Street New Haven, Connecticut 06510 (203)787-1111 (address and telephone number) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01 Other Events SIGNATURES EXHIBIT INDEX Exhibit 99.1 Press Release dated July 23, 2007 Item 8.01 Other Events. On July 23, 2007, NewAlliance Bancshares, Inc., the parent company of NewAlliance Bank, announced that it has completed the realignment of $787.3 million of its available for sale investment securities portfolio to improve the Company’s net interest margin and increase earnings. (a) Not applicable. (b) Not applicable. (c) Exhibits. Exhibit No. Description 99.1 Press Release dated July 23, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEWALLIANCE BANCSHARES, INC. By: /s/ Merrill B. Blanksteen Merrill B. Blanksteen Executive Vice President and Chief Financial Officer Date:July 23, 2007 EXHIBIT INDEX Exhibit Number Description 99.1: The Company issued a press release dated July 23, 2007.
